Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdhury (US 20100054490, IDS 8/10/20).
Regarding claim 1, Chowdhury teaches a device for generating acoustic compensation signals which serve to compensate for acoustic signals that result from the operation of a motor- vehicle drive unit (compensating engine noise, Chowdhury, [0022]), said device comprising: - a signal-generating apparatus which is designed to generate acoustic compensation signals which serve to compensate for acoustic signals that result from the operation of a motor-vehicle drive unit (sound emitting device 104, Chowdhury, fig 1, [0022]), - a control apparatus which is associated with the signal-generating apparatus and which is designed to control the operation of the signal-generating apparatus (signal processor 106, Chowdhury, [0015]), characterized by a determination apparatus which is associated with the control apparatus and which is designed to determine the propagation direction of acoustic signals and to generate a piece of direction information describing the determined propagation direction of the acoustic signals in question (directional sound detector 102, [0106]), the control apparatus being designed to control the operation of the signal-generating apparatus on the basis of a piece of corresponding direction information (directional sound emitting device 104 compensates for directional sound detected signal 102, Chowdhury, [0016]). 
Regarding claim 2,Chowdhury teaches a device according to claim 1, wherein the determination apparatus is designed to determine acoustic signals which have a first propagation direction that is relevant for the operation of the device for generating acoustic compensation signals which serve to compensate for acoustic signals that result from the operation of a motor-vehicle drive unit, and to generate a piece of first direction information describing the propagation direction of said signals (canceling noise from engine, [0022]), and in that New U.S. National Phase ofPCT/IE2018/080326Docket No. P60275the determination apparatus is designed to determine acoustic signals which have a second propagation direction that is not relevant for the operation of the device for generating acoustic compensation signals which serve to compensate for acoustic signals that result from the operation of a motor-vehicle drive unit, and to generate a piece of second direction information describing the propagation direction of said signals (excluding the entertainment audio information from canceling, [0020]).
Regarding claim 3, Chowdhury teaches a device according to claim 2 wherein the control apparatus is designed to damp and/or to filter determined acoustic signals which have a piece of propagation information that is not relevant for the operation of the device for generating acoustic compensation signals which serve to compensate for acoustic signals that result from the operation of a motor-vehicle drive unit (filter for audio entertainment information, [0020]). 
Regarding claim 5, Chowdhury teaches a device according to claim 1 wherein the control apparatus is designed to put the signal-generating apparatus into operation when the direction information, describes a propagation direction of at least one acoustic signal starting from a drive unit
Regarding claim 6, Chowdhury teaches a device according t
Regarding claim 7, Chowdhury teaches a device according to claim 1, wherein the control apparatus is designed to put the signal-generating apparatus into operation using at least one other set of operation parameters when the direction information describes a propagation direction of at least one acoustic signal starting from a region other than a region of a motor vehicle 
Regarding claim 8, Chowdhury teaches a device according to claim 1, wherein the control apparatus is designed to put the signal-generating apparatus into operation such that an acoustic compensation signal is generated only New U S. National Phase ofPCT/IE2018/080326Docket No. P60275for such acoustic signals for which a piece of associated direction information describes that said signals have a propagation direction starting from a motor-vehicle drive unit or a region of a motor vehicle 
Regarding claim 9, Chowdhury teaches a device according to claim 1, wherein the control apparatus is designed to put the signal-generating apparatus into operation such that an acoustic compensation signal is not generated for such acoustic signals for which a piece of associated direction information describes that said signals do not have a propagation direction starting from a motor-vehicle drive unit or a region of a motor vehicle equipped with the device that accommodates a motor-vehicle drive unit, which acoustic compensation signal compensates for said signals (filters to filter out sound not from the engine such as public address, [0029]). 
Regarding claim 10, Chowdhury teaches a device according to claim 1, characterized by a detection apparatus which is associated with the control apparatus and which is designed to detect acoustic signals (fig 1, [0015]).
Regarding claim 11, Chowdhury teaches a device according to claim 10, wherein the control apparatus is designed to damp and/or filter detected acoustic signals that do 6New U. S. National Phase ofPCT/EP2018/080326Docket No. P60275 not result from the operation of the motor-vehicle drive unit (filtering audio entertainment information, [0020], [0029]).
Regarding claim 12, Chowdhury teaches a device according to claim 10, wherein the detection apparatus comprises a plurality of detection elements which are arranged in an interior (multiple instances of detector 202, [0029], fig 2).
Regarding claim 13, Chowdhury teaches a device according to claim 12 wherein the detection elements are designed as microphones or comprise such (microphone, Chowdhury, [0041]).’
Regarding claim 14, Chowdhury teaches a device according to claim 1, wherein an acoustic signal
Regarding claim 15, Chowdhury teaches motor vehicle comprising a device according to claim 1 (Chowdhury, [0019]). 
Claim 16 is substantially similar to claim, 15 and is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury and An (US 20170060953, IDS 8/10/20).
Regarding claim 4, Chowdhury teaches a device according claim 1.
Although Chowdhury does not explicitly teach the feature  wherein a memory apparatus is provided in which a piece of reference direction information describing the propagation direction of an acoustic signal that results from the operation of a motor-vehicle drive unit and/or a piece of reference direction information describing the propagation direction of an acoustic signal that does not result from the operation of a motor-vehicle drive unit is stored, An teaches storing directions in a memory for blocking and receiving (An, [0144]) and it would have been obvious to one of ordinary skill in the art to incorporate the stored directions in Chowdhury since doing so is the use of a known technique to improve a similar system in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 10156637) teaches extracting a noise external to a vehicle and a position of noise sources for cancellation (Kim, col 5, ln 63- col 6, ln 11, fig 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651